COURT OF APPEALS
SANDEE BRYAN MARION               FOURTH COURT OF APPEALS DISTRICT                 KEITH E. HOTTLE,
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                    CLERK OF THE
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200                        COURT
MARIALYN BARNARD                     SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                 WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762
                                        December 10, 2018

        Honorable Michael E. Mery                        Timothy R. Price
        Judge, 37th Judicial District Court              Chunn. Price, Harris, & Sloan
        Cadena-Reeves Justice Center                     PLLC
        100 Dolorosa, 4th Floor                          1000 Central Parkway N., Suite
        San Antonio, TX 78205                            100
        * DELIVERED VIA E-MAIL *                         San Antonio, TX 78232
                                                         * DELIVERED VIA E-MAIL *
        Russell J. Amsberry
        The Amsberry Law Firm
        24165 IH 10 West, Ste 217 #230
        San Antonio, TX 78257
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00914-CV
               Trial Court Case Number:     2018CI16905
               Style: In re Allison Nail A/K/A Allie Nail



                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              KEITH E. HOTTLE,
                                                              Clerk of Court

                                                             ______________________
                                                              Cecilia Phillips
                                                              Deputy Clerk, Ext. 5-3221


        cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Donna Kay McKinney (DELIVERED VIA E-MAIL)
        Jeremy Sloan (DELIVERED VIA E-MAIL)
                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 10, 2018

                                            No. 04-18-00914-CV

                                  IN RE Allison NAIL a/k/a Allie Nail

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           On November 29, 2018, relator filed a petition for writ of mandamus. Relator argued the

trial court abused its discretion by denying a plea in abatement filed pursuant to Texas Civil

Practice and Remedies Code section 73.062. According to relator, the trial court claimed it

lacked jurisdiction to abate the case because the case would automatically abate on December 2,

2018. In her petition, relator asked this court to order the trial court to vacate its order denying

the immediate abatement and order the trial court to issue an order abating the case effective

November 29, 2018. Relator also filed a motion for emergency relief, asking this court to stay a

November 30, 2018 deposition. On November 30, 2018, we granted the stay but did not

otherwise rule on relator’s petition for writ of mandamus.

           It appears relator has now obtained the sought-after abatement. Therefore, relator is

ORDERED, no later than December 21, 2018, to either (1) file a motion to dismiss her petition




1
  This proceeding arises out of Cause No. 2018CI16905, styled Nicholas Ortega and Demi Ortega f/k/a Demi Myler
v. Allison Nail a/k/a Allie Nail, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable
Michael E. Mery presiding.
for writ of mandamus or (2) show cause in writing why the petition for writ of mandamus should

not be dismissed as moot.

       It is so ORDERED on December 10, 2018.



                                               PER CURIAM




      ATTESTED TO: ___________________________
                   KEITH E. HOTTLE,
                   Clerk of Court